           Case 2:18-cv-02085-KHV Document 25 Filed 12/28/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

PAUL ELTON FLETCHER,                        )
                                            )
                            Plaintiff,      )                 CIVIL ACTION
                                            )
v.                                          )                 No. 18-02085-KHV
                                            )
ANDREW M. SAUL,1                            )
Commissioner of Social Security,            )
                                            )
                            Defendant.      )
____________________________________________)

                              MEMORANDUM AND ORDER

       On February 20, 2018, plaintiff filed a complaint appealing the final decision of the

Commissioner of Social Security that denied disability insurance benefits and supplemental

security income under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-434. This

matter is before the Court on defendant’s Motion To Dismiss As Untimely Plaintiff’s Amended

Complaint Following Remand Under Sentence Six of 42 U.S.C. § 405(g) (Doc. #23), filed October

26, 2020. For the reasons stated below, the Court overrules defendant’s motion.

                                    Factual Background

       On February 20, plaintiff filed a complaint appealing the final decision of the

Commissioner of Social Security. See Complaint (Doc. #1). On August 9, 2019, the Court

reversed the Commissioner’s final decision and remanded pursuant to sentence six of 42 U.S.C.

§ 405(g). On August 17, 2020, following further administrative proceedings, defendant filed an

administrative transcript of the further proceedings. See Social Security Administrative Record




       1
                On June 4, 2019, Andrew M. Saul became the Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for former Commissioner Nancy A. Berryhill as defendant.
          Case 2:18-cv-02085-KHV Document 25 Filed 12/28/20 Page 2 of 3




(Doc. #20). Under the local rule, plaintiff had until August 31, 2020—14 days after the filing of

the transcript—to respond by filing a stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)

or an amended complaint. See D. Kan. Rule 83.7.2. Here, plaintiff filed an amended complaint

on October 15, 2020, after the deadline had passed. See Amended Complaint (Doc. #22).

                                              Analysis

       Defendant argues that the Court should dismiss plaintiff’s amended complaint as untimely.

Defendant notes that pursuant to Local Rule 83.7.2, the U.S. Attorney’s Office contacted plaintiff

on two occasions to determine whether he intended to file an amended complaint. Motion To

Dismiss (Doc. #23), ¶ 6. Defendant states that plaintiff did not respond. Id.

       Plaintiff does not dispute that his amended complaint is untimely. Response (Doc. #24),

¶ 1. Plaintiff explains that he did not properly calendar the matter because Sentence Six remands

are unusual. Id. Plaintiff also notes that on multiple occasions, he consented to defendant’s

requests for extension of time. Id., ¶ 3. Finally, plaintiff notes that the local rule does not require

automatic dismissal for untimely filings. Id., ¶¶ 4–5.

       Plaintiff essentially seeks leave to file an amended complaint out of time. Pursuant to D.

Kan. Rule 6.1, a party must file a motion for extension of time before the specified time expires.

D. Kan. Rule 6.1(a). After the specified time expires, the Court will not grant extensions of time

absent a showing of excusable neglect. Id. Here, plaintiff did not request an extension of time

before the specified time to respond expired. Thus, he must show excusable neglect. See id.

       Excusable neglect is a “somewhat elastic concept and is not limited strictly to omissions

caused by circumstances beyond the control of the movant.” Pioneer Inv. Servs. Co. v. Brunswick

Assocs. L.P., 507 U.S. 380, 392 (1993). The determination whether neglect is excusable is an

equitable one that requires the Court to consider all relevant circumstances, including (1) the

                                                 -2-
          Case 2:18-cv-02085-KHV Document 25 Filed 12/28/20 Page 3 of 3




danger of prejudice to the nonmoving party; (2) the length of the delay and its potential impact on

judicial proceedings; (3) the reason for the delay, including whether it was within the reasonable

control of the movant; and (4) whether movant acted in good faith. Id. at 395; Bishop v.

Corsentino, 371 F.3d 1203, 1206 (10th Cir. 2004).

       Plaintiff states that counsel improperly calendared the matter due to its unique nature.

Response (Doc. #24), ¶ 1. Ordinarily, mistakes by counsel do not constitute excusable neglect.

See, e.g., Self v. Lansing Unified Sch. Dist. No. 469, No. 13-2487-KHV, 2014 WL 6678632, at

*1–2 (D. Kan. Nov. 25, 2014) (citing Pioneer Inv., 507 U.S. at 392). In this case, however, the

circumstances weigh in favor of allowing plaintiff leave to file his amended complaint out of time.

In particular, defendant has not argued that he will suffer prejudice by allowing plaintiff to pursue

his claim under the amended complaint. Aside from noting the untimely nature of the complaint,

defendant has not provided any additional reason why the complaint should be dismissed. While

plaintiff’s amended complaint is untimely, it is not egregiously so. Although the reason for the

delay was entirely within counsel's control, the record does not suggest that plaintiff or his counsel

acted in bad faith. These factors considered, dismissal is an inappropriate remedy. See D. Kan.

Rule 83.7.2 (suggesting court-scheduled conference rather than dismissal when plaintiff does not

file timely amended complaint in Sentence Six remand).

       IT IS THERFORE ORDERED that defendant’s Motion To Dismiss As Untimely

Plaintiff’s Amended Complaint Following Remand Under Sentence Six of 42 U.S.C. § 405(g)

(Doc. #23) filed October 26, 2020 is OVERRULED.

       Dated this 28th day of December, 2020 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge

                                                 -3-
